Citation Nr: 0324526	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  99-22 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty in the Air Force from 
November 1954 to September 1958, from November 1958 to March 
1965, and from March 1967 to March 1971.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas in which 
the RO denied the appellant's claim for service connection 
for multiple sclerosis (MS).  

In May 2001, a Travel Board hearing was held at the RO before 
the undersigned, who is a Member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).  A transcript of the hearing testimony 
is in the claims file.  In August 2001, the Board reopened 
the claim for service connection for MS and remanded the case 
for additional development; the RO has now returned the case 
to the Board for appellate review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim.

2.  The appellant's MS did not have its onset during service 
or within seven years of the appellant's discharge from 
service in March 1971.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.309, 
3.311 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a)) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board denies the appellant's claim for service 
connection for MS.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an inservice event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

More particularly, service connection for MS requires medical 
evidence diagnosing the condition in accordance with 
regulatory provisions.  If MS is manifest to a compensable 
degree within seven years after separation from active 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The appellant testified that he first noticed problems with 
his eyesight and with his gait while he was in the military.  
He said that he was having problems with his typing speed and 
also with his feet, particularly when he played basketball.  
The appellant testified that he was a corrections officer in 
Washington, DC after his discharge from service and that he 
subsequently joined the Foreign Service, serving from 1975 to 
1987.  He stated that his MS was not officially diagnosed 
until 1985, but prior to that, the doctors who examined him 
in the military and in the Foreign Service refused to tell 
him a diagnosis.  

Review of the service medical record reveals that the 
appellant indicated on several reports of medical history 
that he suffered from hay fever.  The records show that the 
appellant was treated for symptoms of burning eyes diagnosed 
as conjunctivitis in March 1955; sore eyes, headaches, 
coughing and a stuffed up nose diagnosed as influenza in June 
1957; an injury to the right hand from playing basketball in 
November 1957; complaints of a voice change and difficulty 
swallowing diagnosed as laryngitis in April 1958, and treated 
with Sucrets and salt gargles; a raw throat, headaches, sore 
eyes and chills diagnosed as early tonsillitis in May 1959; 
an injury to the left foot in September 1959; coughing, 
malaise and aching all over diagnosed as the common cold in 
January 1959; a traumatic rupture of the left medial meniscus 
in December 1960; coughing and an inflamed throat diagnosed 
as a cold in October 1963; a diagnosis of asthma in October 
1963; fatigue in September 1964; flu-like syndrome in 
December 1967; and a cold in December 1968.  The report of 
the March 1971 separation medical examination indicates that 
the appellant had 20/20 uncorrected distant and near vision; 
no report of any interval examination indicated anything 
other than 20/20 vision.  

In March 1971, the appellant submitted a VA Form 21-526e.  He 
did not specifically state the sickness, disease or injury 
for which he was seeking benefits- he merely directed 
attention to his service medical records.  In April 1971, the 
RO asked the appellant to provide more specific information 
concerning his claim, but he did not respond to the letter.

The appellant was hospitalized in a VA facility in April 
1988.  The discharge summary indicated that the appellant had 
been diagnosed with probable MS in 1981.  The discharge 
summary from the appellant's August 1988 VA hospitalization 
indicated that he had been diagnosed with MS in 1981, and 
that he had suffered from a waxing and waning course 
involving his vision, coordination, muscle tone and strength 
since that time.  A July 1990 VA hospital discharge summary 
indicated that the appellant had been diagnosed with MS for 
the past ten years.  


A May 1996 private medical record indicates that the 
appellant told the doctor that he initially developed 
problems with his walking when he was working for the Foreign 
Service and posted in Washington, DC.  The appellant also 
told the doctor that he continued to have problems with 
walking and with slurred speech at his subsequent postings 
around the world.  A definite diagnosis of MS was rendered in 
1989, after an MRI of the appellant's brain was conducted.  
The examining neurologist opined that the appellant's MS 
began while he was in the Foreign Service and that, while he 
did not know specifically when it began in regard to the 
appellant's military service, he "suspect[ed] it was well 
before seven years after his discharge."

The appellant underwent a VA neurology examination in 
September 1997.  The examiner rendered a diagnosis of 
definite MS with bilateral internuclear ophthalmoplegia, 
quadriparesis with upper motor neuron signs and severe 
ataxia.  The examiner stated that the appellant had reported 
that he had had the onset of symptoms in 1970, and that he 
had sought medical treatment for a dragging right foot at 
that time.  After reviewing the appellant's service medical 
records, the examining neurologist stated that he was unable 
to find any evidence that the appellant sought treatment for 
a dragging right foot.  The examiner also stated that the 
appellant apparently developed symptoms of MS while he was in 
the Foreign Service and that he was unable to find any 
documentation that the appellant sought medical treatment for 
MS symptoms while he was in service.  

Private clinical treatment records, dated between August 1999 
and January 2000, show that the appellant has continued to 
experience manifestations of MS.  These medical records do 
not include any medical opinion as to the onset date of the 
MS.

A January 1999 doctor's statement includes a neurologist's 
opinion that the appellant's MS symptoms dated "well back to 
the time when he was working for the US Foreign Service."  
The neurologist opined that it was very likely that the onset 
of MS was while the appellant was on active duty in the 
military.

The employment medical records from the Foreign Service, 
dated from May 1982 through May 1985, address the issue of 
the onset date of the appellant's MS.  A May 1982 
consultation sheet states that the appellant's studies had 
been normal to date.  The report of the appellant's March 
1983 medical examination indicates that the appellant had 
been diagnosed as probable MS in 1981.  A November 1981 CT 
report from Georgetown University Hospital stated that there 
were no areas of abnormal focal enhancement and that the 
examination of the appellant's head was normal for his age.  
In April 1985, the appellant was hospitalized for a 
neurological evaluation.  The appellant reported that he 
began to have tremor of the left hand and arm in 1980, and 
that this had gradually increased and spread into the right 
hand and arm and legs.  

Various statements of the appellant during his two hearings 
identify 1960 as being the date he first noticed problems 
with his right leg.  He also testified that he did not get 
any answers when he sought treatment in service for problems 
he was having with blurred vision. 

The evidence of record includes an April 2001 written 
statement from a private neuro-radiologist.  After review of 
the appellant's claims file, including his service medical 
records, the neuro-radiologist concluded that the appellant's 
undiagnosed change in voice recorded on active duty and the 
appellant's description of waxing and waning symptoms with 
his right foot and blurred vision during service were his 
earliest symptoms of MS.  His opinion was that MS was present 
while the appellant was on active duty.

The appellant underwent a VA neurological examination in 
March 2003; the examiner reviewed the claims file.  The 
examiner stated that there was clear evidence in the 
appellant's service medical files that he had had some 
difficulty in service with one of his legs due to an 
orthopedic problem.  The examiner further stated that he was 
unable to find any evidence of any neurological symptoms 
suggestive of MS during service.  He noted that the appellant 
had onset of a hand tremor in 1980 and that a CT head scan in 
1981 was unremarkable.  The examiner reviewed the medical 
opinions of record and noted, in relation to the August 1999 
opinion that the appellant's neurologic difficulties began in 
the mid-1970s with dragging of the left leg, that the service 
medical records contain no mention of any such left leg 
problem - only a left knee orthopedic problem.  The examiner 
also stated that the neuro-radiologist's opinion that the 
change in the appellant's voice over a three-day period in 
service represented a symptom of MS amounted to speculation.  
The VA examiner expressed the opinion that the initial 
manifestation of MS was the development of left upper 
extremity tremor in 1980.

The veteran's representative had the neuro-radiologist who 
had authored the April 2001 opinion to review the file and 
comment following the March 2003 VA examination report.  The 
neuro-radiologist reiterated his opinion that the veteran 
likely experienced symptoms of MS during his military 
service.  He noted that patients with MS typically are able 
to recall early, fleeting symptoms only after they learn more 
about the disease, and he reasoned that, if the veteran had 
"presented with significant symptoms in 1980 leading to the 
diagnosis of MS, then it is likely lesser symptoms were 
present for several years prior to 1980."  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board has considered the appellant's statements submitted 
in support of his contention that his MS had its onset either 
while he was in service or within seven years of his 
discharge from service.  To the extent that his statements 
represent evidence of continuity of symptomatology, without 
more these statements are not competent evidence of a 
diagnosis of MS, nor do they establish an onset date.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The appellant has not shown that he has the 
requisite competence.


Turning to an analysis of the conflicting VA and private 
medical evidence, the Board's adjudicatory process includes 
the responsibility for determining the weight to be given to 
the evidence of record, including the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In reviewing medical evidence, the Board is 
"certainly free to discount the credibility of [a] 
physician's statement."  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Finally, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993).

In addition, the Board notes that the private physician who 
opined in April 2001 and August 2003 that the appellant's MS 
had its onset in service manifested by a change in voice that 
was diagnosed at the time as laryngitis is not a neurologist, 
but a radiologist, albeit a neuro-radiologist.  While the 
Board recognizes that this doctor is a health care 
professional, the United States Court of Appeals for Veterans 
Claims indicated in LeShore v. Brown, 8 Vet. App. 406 (1995), 
that a "medical professional is not competent to opine as to 
matters outside the scope of his or her expertise."  
Moreover, his characterization of the veteran's history as 
having "presented with significant symptoms in 1980 leading 
to the diagnosis of MS" stretches the facts.  The VA 
neurologist concluded that the development of left upper 
extremity tremor in 1980 was the initial manifestation of the 
veteran's MS.  The State Department records show that, 
although the veteran reported the left upper extremity 
tremors had begun in 1980, and the possibility of MS was 
raised in 1981, it was not until 1985 that symptoms became 
enough of a problem to warrant evaluation, which then led to 
a diagnosis of demyelinating disease and, ultimately, after 
further evaluation, to the diagnosis of MS.  Thus, it appears 
that the "significant symptoms" were not those present in 
1980, but were those present in 1985 and later.  This still 
leaves approximately a five-year period (between 1980 and 
1985) of symptoms that went undiagnosed as demyelinating 
disease.  

The Board also notes that the other private neurologists have 
opined that the appellant's MS was manifested in service or 
shortly thereafter generally based their opinion on a history 
and information given by the appellant.  See Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  These findings were made 
without the benefit of any review of the claims file, and 
thus without knowledge of the appellant's prior medical 
records; they are without probative value and thus not 
sufficient to support the claim.  In contrast, the VA 
neurological examination reports were rendered after 
consideration of the appellant's service medical and other 
records and those opinions indicate that the appellant never 
demonstrated symptoms consistent with MS until 1980.

Therefore, the Board finds that the opinions of the private 
doctors, when weighed against the opinions of the VA 
examining neurologist, do not place the evidence in 
equipoise.  See generally, Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Winsett v. West, 11 Vet. App. 420, 425 
(1998) (the Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion of 
a VA or other physician).  

The Board notes that under Diagnostic Code 8018, the minimum 
rating for MS is 30 percent.  Therefore, if the presence of 
MS were to be demonstrated within seven years of service, 
then the Board could conclude that the disorder was manifest 
to a compensable degree within that period.  The Board finds, 
however, that the preponderance of the evidence weighs 
against the claim.

The most probative and most credible evidence shows that MS 
was not present during service and was not manifest within 
seven years after his separation from service.  Although the 
appellant states that his symptoms began in service or within 
the seven-year period, the earliest medical records that 
could be obtained indicate that the symptoms were not present 
until after the end of the presumptive period.  In this 
regard, the Board notes that the treatment records from the 
State Department places the date of onset of the symptoms in 
1980.  The Board believes that this contemporaneous medical 
record which contains a history given for the purpose of 
obtaining medical treatment is much more reliable than 
testimony presented many years later.  Accordingly, the Board 
concludes that MS was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and that 
service connection for MS must be denied.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, the appellant was advised and notified of the 
evidence necessary to establish service connection in the 
Statement of the Case (SOC) issued in October 1999.  He was 
sent a notification concerning the VCAA by the RO in March 
2003.  The Supplemental Statement of the Case (SSOC) issued 
in April 2003 provided the appellant with the text of the 
current 38 C.F.R. § 3.159.  The Board finds that the 
discussions in the rating decision, the SOC, the SSOC, the 
August 2001 Board decision and remand and RO letters sent to 
the appellant in effect informed him of the information and 
evidence that would needed to substantiate his claim and 
complied with VA's notification requirements.  Therefore, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant's service medical 
records, State Department records and VA medical records were 
obtained.  The appellant testified at hearings before RO 
personnel and the Board.  In addition, the RO, in March 2003, 
advised the veteran what evidence VA had already obtained; 
what evidence VA would be responsible for obtaining; what 
evidence VA would attempt to obtain; what evidence VA needed; 
and what evidence he was to furnish.  He replied to that 
letter in April 2003, and stated that he had submitted all 
records.  Therefore, there is no indication that additional 
relevant records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service connection claim 
at issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.


ORDER

Service connection for MS is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

